Judgment, Supreme Court, Bronx County, entered June 26, 1978, modified, on the law, to vacate those portions thereof which purport to annul the prior orders of the court providing for alimony and child support "including any unpaid sums or installments which have heretofore accrued under said orders,” and to amend the judgment to grant to plaintiff-appellant judgment for arrears in payments pursuant to those prior orders, and otherwise affirmed, without costs. No authority reposed in the trial court to reverse, in effect, the orders of two colleagues who, having jurisdiction thereof, had theretofore set temporary alimony and adjudged defendant-respondent in contempt for not making payments, particularly when the order directing the payments had never been tested on appeal. Counsel fee is sufficient as awarded, plaintiff having made a substantial payment herself on account of counsel’s services. We find the award of child support adequate and, in any event, capable of adjustment should circumstances so dictate. As to the divorce itself, there was presented no more than a question of credibility as to which there is no reason for us to second-guess the trier of the facts. Concur—Birns, J. P., Sandler, Ross, Markewich and Silverman, JJ.